UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2160


LARRY GOLDEN, on behalf of himself and all others similarly situated,

                    Plaintiff - Appellant,

             v.

APPLE, INC.; SAMSUNG ELECTRONICS USA; LG ELECTRONICS USA,
INC.; QUALCOMM INC.; FORD GLOBAL TECHNOLOGIES LLC; GENERAL
MOTORS COMPANY; FCA US, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Joseph Dawson, III, District Judge. (6:20-cv-02270-JD)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Golden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Golden appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing without prejudice Golden’s civil complaint. ∗ We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

order. Golden v. Apple, Inc., No. 6:20-cv-02270-JD (D.S.C. Sept. 20, 2021; Sept. 21,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




       ∗
          We conclude that the district court’s order dismissing the complaint without
prejudice is an appealable final order. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 611-12
(4th Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021).



                                             2